Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Xu et al., Pub. No.  2019/0007508, teach an online system receives tracking requests from client devices interacting with a website. The online system analyzes user interactions with websites using the tracking requests. The online system predicts an accurate label for web page that caused the tracking request to be generated. The online system uses the accurate label for generating reports describing user interactions with the website. The online system determines a quality of tracking requests generated by the website based on various factors including a number of web pages of the website that generate tracking requests. The online system uses a metric indicating the quality of tracking requests of the website to determine whether to use predicted labels instead of labels provided by tracking requests for generating reports of the website. The content provider system is associated with a user, an enterprise, an organization, or a group. Content items are images, text paragraphs, video clips, audio clips, hyperlinks, online forms, online advertisements, etc. A tracking request label predictor uses machine learning techniques to train models to predict labels associated with tracking requests received by the online system. Machine learning techniques include linear regression, decision trees, support vector machines, classifiers, and gradient boosting. Scores indicate a likelihood that labels contained in feature vectors accurately describe types of web pages. The tracking requests stored in training data store includes tracking requests representing positive and negative examples for each type of tracking request. A positive example for a label includes features that correspond to the label of the web page and a negative example includes features that do not correspond to the label of the web page. A high signal intent score  of a particular user interaction indicates that there is a high likelihood of the user completing the target user interaction if the user just performed the particular user interaction . A low signal intent score  of a particular user interaction indicates that there is a low likelihood of the user completing the target user interaction if the user just performed the particular user interaction. When the website tracking score  is below a threshold value the online system should replace labels received from tracking requests with labels predicted by the online system (Xu; Abstract; paragraphs [0020; 0044; 0051-0054; 0064]).
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that a machine-learned entity embedding model configured to receive and process entity feature data descriptive of an entity to generate an entity embedding for the entity; a machine-learned label embedding model configured to receive and process first label feature data associated with a first label to generate a first label embedding for the first label; determining a score for the first label based at least in part on a comparison of the entity embedding and the first label embedding; and determining whether to select the first label for the entity based at least in part on the score determined for the first label as set forth in claims 1-11.  Claims 1-11 are allowed because of the combination of the limitation listed above and other limitations in the claims.
	In addition, the cited prior art of record fails to teach or suggest individually or in combination that respectively inputting, by the one or more computing devices, each of the plurality of training examples into the machine-learned label embedding model that is configured to process the plurality of training examples to respectively generate a plurality of label embeddings; receiving, by the one or more computing devices, the plurality of label embeddings as an output of the machine-learned label embedding model; generating, by the one or more computing devices, a plurality of label scores by respectively comparing the plurality of label embeddings with an entity embedding associated with the entity, the plurality of label scores comprising a positive score for the positive label example and a negative score for the negative label example; and modifying, by the one or more computing devices, one or more parameters of the machine-learned label embedding model based at least in part on a loss function that provides a loss value based at least in part on the plurality of label scores, wherein the loss value is positively correlated with the negative score and negatively correlated with the positive score  as set forth in claims 12-19.  Claims 12-19 are allowed because of the combination of the limitation listed above and other limitations in the claims.
	Moreover, the cited prior art of record fails to teach or suggest individually or in combination that accessing a machine-learned label embedding model that is personalized for and associated with the entity; identifying a plurality of potential labels for the entity; accessing a plurality of sets of label feature data respectively associated with the plurality of potential labels; respectively inputting each of the plurality of sets of label feature data into the machine-learned label embedding model that is configured to process the sets of label feature data to respectively generate a plurality of label embeddings; receiving the plurality of label embeddings as an output of the machine-learned label embedding model; generating a plurality of label scores by respectively comparing the plurality of label embeddings with an entity embedding associated with the entity; and selecting one or more of the potential labels to recommend to the entity based at least in part on the plurality of label scores as set forth in claim 20.  Claim 20 is allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448